Case 1:19-cv-04803-EK-SJB Document 16 Filed 10/01/19 Page 1 of 5 PageID #: 101



UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
DISH NETWORK, L.L.C., NAGRASTAR, LLC,
                                                                      DEFENDANTS
                                            Plaintiffs,               JOHN DEFOE AND
                                                                      JULIA DEFOE’S
                          -against-                                   ANSWER AND
                                                                      AFFIRMATIVE
                                                                      DEFENSES
TOMASZ KACZMAREK, JOHN DEFOE,
JULIA DEFOE,                                                          Index No. 19-CV-4803

                                             Defendants.
------------------------------------------------------------------X

     Defendants John Defoe and Julia Defoe, by their attorney, Todd Wengrovsky, for their Answer

and Affirmative Defenses, state as follows:



                     “NATURE OF THE ACTION” SECTION OF COMPLAINT

    1. Defendants deny each and every allegation of this Paragraph of the Complaint.



                                “PARTIES” SECTION OF COMPLAINT

    2. Defendants admit the allegations of this Paragraph of the Complaint.

    3. Defendants admit the allegations of this Paragraph of the Complaint.

    4. Defendants admit the allegations of this Paragraph of the Complaint.

    5. Defendants admit the allegations of this Paragraph of the Complaint.

    6. Defendants are without knowledge or information sufficient to form a belief as to the truth of

the allegations contained in this Paragraph of the Complaint.




                                                          1
Case 1:19-cv-04803-EK-SJB Document 16 Filed 10/01/19 Page 2 of 5 PageID #: 102



                  “JURISDICTION AND VENUE” SECTION OF COMPLAINT

   7. Defendants admit the allegations of this Paragraph of the Complaint.

   8. Defendants admit the allegations of this Paragraph of the Complaint.

   9. Defendants admit the allegations of this Paragraph of the Complaint.



    “DISH’S SATELLITE TELEVISION PROGRAMMING” SECTION OF COMPLAINT

   10. Defendants are without knowledge or information sufficient to form a belief as to the truth of

the allegations contained in this Paragraph of the Complaint.

   11. Defendants are without knowledge or information sufficient to form a belief as to the truth of

the allegations contained in this Paragraph of the Complaint.

   12. Defendants are without knowledge or information sufficient to form a belief as to the truth of

the allegations contained in this Paragraph of the Complaint.



       “DEFENDANTS’ REBROADCASTING SCHEME” SECTION OF COMPLAINT

   13. Defendants are without knowledge or information sufficient to form a belief as to the truth of

the allegations contained in this Paragraph of the Complaint.

   14. Defendants are without knowledge or information sufficient to form a belief as to the truth of

the allegations contained in this Paragraph of the Complaint.

   15. Defendants deny each and every allegation of this Paragraph of the Complaint.

   16. Defendants are without knowledge or information sufficient to form a belief as to the truth of

the allegations contained in this Paragraph of the Complaint.




                                                 2
Case 1:19-cv-04803-EK-SJB Document 16 Filed 10/01/19 Page 3 of 5 PageID #: 103



   17. Defendants are without knowledge or information sufficient to form a belief as to the truth of

the allegations contained in this Paragraph of the Complaint.

   18. Defendants deny each and every allegation of this Paragraph of the Complaint.

   19. Defendants deny each and every allegation of this Paragraph of the Complaint.



                           “COUNT I” SECTION OF COMPLAINT

   20. Defendants repeat and incorporate by reference their replies in Paragraphs 1 through 19

herein inclusive.

   21. Defendants deny each and every allegation of this Paragraph of the Complaint.

   22. Defendants deny each and every allegation of this Paragraph of the Complaint.

   23. Defendants deny each and every allegation of this Paragraph of the Complaint.

   24. Defendants deny each and every allegation of this Paragraph of the Complaint.

   25. Defendants deny each and every allegation of this Paragraph of the Complaint.



                           “COUNT II” SECTION OF COMPLAINT

   26. Defendants repeat and incorporate by reference their replies in Paragraphs 1 through 25

herein inclusive.

   27. Defendants deny each and every allegation of this Paragraph of the Complaint.

   28. Defendants deny each and every allegation of this Paragraph of the Complaint.

   29. Defendants deny each and every allegation of this Paragraph of the Complaint.




                                                 3
Case 1:19-cv-04803-EK-SJB Document 16 Filed 10/01/19 Page 4 of 5 PageID #: 104



                         DEFENDANTS’ AFFIRMATIVE DEFENSES

       Answering further, Defendants John Defoe and Julia Defoe raise the following affirmative

defenses:



                               FIRST AFFIRMATIVE DEFENSE

   The Complaint fails to state a claim upon which relief can be granted.



                             SECOND AFFIRMATIVE DEFENSE

   The Court lacks subject matter jurisdiction over this action.



                              THIRD AFFIRMATIVE DEFENSE

   Through its representations and actions, Plaintiff has waived its right to bring suit against

Defendants for the subject matter identified in the Complaint.



                             FOURTH AFFIRMATIVE DEFENSE

   Plaintiff can not demonstrate injury, impact, or damage as a result of any actions or omissions by

Defendants.



                               FIFTH AFFIRMATIVE DEFENSE

   Even if Plaintiff could demonstrate injury, impact, or damage as a result of any actions or

omissions by Defendants, Plaintiff failed to mitigate damages.




                                                 4
Case 1:19-cv-04803-EK-SJB Document 16 Filed 10/01/19 Page 5 of 5 PageID #: 105



                                SIXTH AFFIRMATIVE DEFENSE

   If Plaintiff was damaged, any alleged harm was proximately caused by the superseding,

supervening, intervening, and/or other conduct or actions of parties over whom Defendants had

neither control nor the right or duty to control.



   Defendants reserve the right to assert additional affirmative defenses in the event discovery

discloses the existence of same.



   WHEREFORE, Defendants respectfully request this Court to grant judgment in their favor,

order all claims of the complaint dismissed with prejudice, award Defendants all costs, expenses,

disbursements and fees incurred herein, including reasonable attorneys’ fees, and such other, further

and different relief as the Court may deem just and proper.


Dated: Calverton, New York.
       October 1, 2019
                                                               /s/ Todd Wengrovsky
                                                               Todd Wengrovsky - TW4823
                                                               Law Offices of
                                                               Todd Wengrovsky, PLLC.
                                                               285 Southfield Road, Box 585
                                                               Calverton, NY 11933
                                                               Tel (631) 727-3400
                                                               Attorney for Defendants
                                                               John Defoe and Julia Defoe




                                                    5
